Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00504-CR

                                 Shaelan Derek RODGERS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                    From the 452nd District Court, Kimble County, Texas
                              Trial Court No. 2017-DCR-0796
                        Honorable Robert Hofmann, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED, and appellate counsel’s motion to withdraw is GRANTED.

       SIGNED July 3, 2019.


                                              _____________________________
                                              Beth Watkins, Justice